DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6-11, 13, 15, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Levchik et al. (US 7,910,665 B2, cited in IDS) teaches a flame retarded epoxy composition (1:12-14) containing, as one essential component, a non-halogen containing epoxy resin (1:57-58) that is a bisphenol A-type of epoxy resin, bisphenol F epoxy, phenolic novolak epoxy, cresol novolak epoxy, and/or bisphenol A novolak epoxy resin (1:60-66), which reads on an epoxy resin system, consisting essentially of an epoxy resin blend consisting essentially of an epoxy resin based on aromatic compound selected from bisphenol F, bisphenol A, phenolic novolacs, and combinations thereof. Levchik ‘665 teaches that a polyphosphonate flame retardant curing agent forms another essential additive of the composition (2:1-2) and has the formula 
    PNG
    media_image1.png
    152
    702
    media_image1.png
    Greyscale
 where Y is an arylene, n ranges from about 2 to about 30, and R is a lower alkyl (2:11-21), which reads on the limitation wherein the epoxy blend further consists essentially of a first 
Levchik ‘665 does not teach that the epoxy resin is a liquid epoxy resin, that the first curing agent further consists essentially of a polyarylene arylphosphonate, and that the epoxy resin system further consists essentially of a second curing agent selected from the group consisting of a compound having an imidazole group, a compound having a fused imidazole ring, and combinations thereof. However, Levchik et al. (US 2011/0132646 A1, made of record on 03/11/2020) teaches a curing catalyst that is a compound containing amine or heterocyclic nitrogen [0027], wherein the heterocyclic nitrogen-containing compound is an imidazole [0032], wherein the imidazole is imidazole, benzimidazole, 1-methylimidzole, 2-methyl imidazole; 2-ethylimidazole, 2-propylimidazole, 2-butylimidazole, 2-pentylimidazole, 2-hexylimidazole, 2-cyclohexylimidazole, 2-phenylimidazole, 2-nonyl-imidazole, 2-undecylimidazole, 2-heptadecylimidazole, 2-phenyl-4-methylimidazole, 1-benzylimldazole, 1-ethyl-2-methylbenzimidazole, 2-methyl-5,6-benzimidazole, 1-vinylimidazole, 1-allyl-2-methylimidazole, 2-cyanoimidazole, 2-chloroimidazole, 2-bromoimidazole, 1-(2-hydroxypropyl)-2-methylimidazole, 2-phenyl-4,5-dimethylolimidazole, 2-phenyl-4-methyl-5-hydroxymethylimidazole, 2-chloromethylbenzimidazole, 2-hydroxybenzimidazole, 2-ethyl-4-methylimidazole, 2-cyclohexyl-4-methylimidazoles, 4-butyl-5-ethylimidazole, 2-butoxy-4-allylimidazole, 2-carboethyoxy-butylimidazole, 4-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767